                       1:20-cv-01165-JES-JEH # 27          Page 1 of 12
                                                                                                E-FILED
                                                                Monday, 02 November, 2020 03:24:09 PM
                                                                           Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS


ILLIANA REALTY, LLC,                       )
                                           )
                  Plaintiff,               )
                                           )
           v.                              )       Case No. 1:20-cv-01165-JES-JEH
                                           )
MATTHEW F. WHEBBE and                      )
PINK DOGWOOD I, LLC,                       )
                                           )
                  Defendants and           )
                  Counterclaim Plaintiffs, )
                                           )
           v.                              )
                                           )
ILLIANA REALTY, LLC, JERRY L. GIBBS, )
and WILLIAM J. CRABTREE,                   )
                                           )
                                           )
                  Counterclaim Defendants.)

                                ORDER AND OPINION
       This matter is now before the Court on Plaintiff and Counterclaim Defendant Illiana

Realty, LLC and Counterclaim Defendants Jerry L. Gibbs and William J. Crabtree’s Motion To

Dismiss for Failure to State a Claim (Doc. 24) against Defendant and Counterclaim Plaintiffs’

Amended Counterclaim (Doc. 23). Within the Motion to Dismiss (Doc. 24) Illiana Realty, LLC

also argues to strike affirmative defenses from Defendants’ Answer to Amended Complaint (Doc.

23). Defendants and Counterclaim Plaintiffs have filed a Memorandum in Opposition (Doc. 26).

For the following reasons, Plaintiff and Counterclaim Defendants’ Motion to Dismiss is

DENIED and Plaintiff’s Motion to Strike is GRANTED IN PART.




                                               1
                        1:20-cv-01165-JES-JEH # 27            Page 2 of 12




                                           BACKGROUND

       This dispute arises from a contract concerning real property. On March 18, 2020, Allied

Big R Stores, LLC and Illiana Realty, LLC filed suit against Tea Olive I, LLC, Tea Olive, LLC,

Citibank, N.A., Matthew F. Whebbe, and Pink Dogwood I, LLC in the Illinois Circuit Court of

Peoria County alleging breach of contract. See Doc. 1-1. On April 17, Defendants removed the

case to the United States District Court for the Central District of Illinois pursuant to 28 U.S.C.

§§ 1332(a) and 1446. See Doc. 1. On May 8, 2020, Defendants filed an Answer and

Counterclaim. See Doc. 5. Plaintiffs filed a Joint Motion for Partial Dismissal on August 17,

2020, which this Court granted. Defendants Allied Big R. Stores, LLC, Central Big R Stores,

Inc., Watseka Rural King Supply, Inc., Citibank N.A., Tea Olive I, LLC, and Tea Olive, LLC

were all dismissed from this action. See Text Order, Aug. 20, 2020. Thus, only Illiana Realty,

LLC (Illiana) remains as a Plaintiff, and Jerry L. Gibbs and William L. Crabtree remain as

Counterclaim Defendants along with Illiana, LLC. Matthew F. Whebbe and Pink Dogwood I,

LLC remain as Defendants and Counterclaim Plaintiffs. Plaintiff Illiana, LLC filed an Amended

Complaint. See Doc. 22. Defendants Whebbe and Pink Dogwood, LLC filed a Joint and Separate

Answer to the Amended Complaint and Amended Counterclaim in response to the Amended

Complaint. See. Doc. 23.

       On September 8, 2020 Counterclaim Defendants Crabtree, Gibbs, and Illiana Realty,

LLC filed a Motion to Dismiss for Failure to State a Claim against the Amended Counterclaim.

See Doc. 24. Within that Motion, Illiana, LLC also moves to strike affirmative defenses from

Defendants’ Answer to Amended Complaint. Id. Counterclaim Defendants argue that the

Amended Counterclaim should be dismissed because this Court will necessarily rule on the same

issues in deciding Plaintiff’s Amended Complaint. Doc. 25, at 6. Thus, “it is inappropriate for a



                                                  2
                              1:20-cv-01165-JES-JEH # 27                     Page 3 of 12




defendant to file a counterclaim for declaratory judgement in response to a complaint, where

resolution of the complaint would also resolve the issues in the counterclaim.” Id. at 4. Illiana,

LLC argues that this Court should strike all of Defendants’ Affirmative Defenses because they

are inadequately pled and that the “First, Fourth, Seventh, and Eighth” affirmative defenses are

not affirmative defenses at all under applicable law. Id. at 8.

         Defendants respond that the Motion to Dismiss should be denied because their

counterclaim “seeks declaratory relief that would not be afforded the Defendants if they

prevailed” on the Plaintiff’s claims alone. Doc. 26, at 3. Additionally, Defendants argue that

their Affirmative Defenses are properly pled under Seventh Circuit precedent. Id. at 5.

For their Affirmative Defenses, Defendants allege the following:

         First Affirmative Defense: Plaintiffs’ (sic) Amended Complaint fails to state a
         claim upon which relief may be granted. 1

         Second Affirmative Defense: Plaintiffs’ claims are barred, in whole or in part, as a
         result of their own breaches, prior material breaches, and/or default of contractual
         obligations.

         Third Affirmative Defense: Plaintiffs’ claims are barred under the doctrines of
         unclean hands, waiver and estoppel, and/or by their breach of the implied covenant
         of good faith and fair dealing.

         Fourth Affirmative Defense: Any damages incurred by Plaintiffs (sic) were
         caused by Plaintiffs’ own actions or inactions.

         Fifth Affirmative Defense: Plaintiffs’ claims are barred, in whole or in part, by the
         applicable statute of frauds.

         Sixth Affirmative Defense: Plaintiffs’ claims are barred or limited, in whole or in
         part, because Defendants acted in good faith at all relevant times.

         Seventh Affirmative Defense: Plaintiffs’ claims are barred, in whole or in part, by
         the contracts between the parties and by the contractual remedies and limitations
         contained in the parties’ contracts.

1
  Here Defendants write “plaintiffs’” with the apostrophe after the final “s.” Grammatically, this implies multiple
plaintiffs. However, at this point in the case, there is only one plaintiff, Illiana. Thus, the sic. This error is consistent
throughout the Affirmative Defenses though not noted with a sic every time.

                                                              3
                        1:20-cv-01165-JES-JEH # 27            Page 4 of 12




       Eighth Affirmative Defense: Plaintiffs’ claims are barred, in whole or in part,
       because Defendants satisfied and did not breach any contractual or legal duties
       they had to Plaintiffs.

Doc. 23, at 5-6.
                                           LEGAL STANDARD

I. Standard for Motion to Dismiss

       A motion to dismiss pursuant to Rule 12(b)(6) challenges whether a complaint

sufficiently states a claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). The

Court accepts well-pleaded allegations in a complaint as true and draws all permissible

inferences in favor of the plaintiff. Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 639

(7th Cir. 2015). To survive a motion to dismiss, the complaint must describe the claim in

sufficient detail to put defendants on notice as to the nature of the claim and its bases, and it must

plausibly suggest that the plaintiff has a right to relief. Bell Atlantic Corporation v. Twombly, 550

U.S. 544, 555 (2007). A complaint need not allege specific facts, but it may not rest entirely on

conclusory statements or empty recitations of the elements of the cause of action. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The allegations “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. The legal standards which apply to a plaintiff’s

claim also apply to a counterclaim. See Cozzi Iron & Metal, Inc. v. U.S. Office Equipment,

Inc., 250 F.3d 570, 574 (7th Cir. 2001).

II. Standard for Motion to Strike Affirmative Defenses

       Federal Rule of Civil Procedure 12(f) allows a court to strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter. Fed. R. Civ.

P. 12(f). A court enjoys substantial discretion under Rule 12(f), but that discretion must take note

of the overarching principle that Rule 12(f) motions are seldom granted and generally viewed



                                                  4
                        1:20-cv-01165-JES-JEH # 27             Page 5 of 12




with disfavor because striking a portion of a pleading is a drastic remedy, and because it is often

sought by the movant simply as a dilatory tactic. Riemer v. Chase Bank, N.A., 275 F.R.D. 492,

494 (N.D. Ill. 2011). A motion to strike under Rule 12(f) is not a mechanism for deciding

disputed issues of law or fact, especially where there has been no discovery, and the factual

issues on which the motion to strike largely depends are disputed. Riemer, 275 F.R.D. at 494. It

is only when the defense on its face is patently frivolous or clearly invalid, that Rule 12(f)

requires that it be stricken, and that generally occurs only if it appears that the defendant cannot

succeed under any set of facts that appear in or which may fairly be inferred from the defendant’s

pleading. Riemer, 275 F.R.D. at 494.

       “The Seventh Circuit has identified two ways to determine whether a defense not

specifically enumerated in Rule 8(c) is an affirmative defense: (a) if the defendant bears the

burden of proof under state law, or (b) if it does not controvert the plaintiff's proof.” Ford v.

Psychopathic Records, Inc., No. 12-CV-0603- MJR-DGW, 2013 WL 3353923, at *7 (S.D. Ill.

July 3, 2013) (citing Winforge, Inc. v. Coachmen Indus., Inc., 691 F.3d 856, 872 (7th Cir. 2012)).

                                             DISCUSSION

I. Motion to Dismiss the Amended Counterclaim

       The Plaintiff and other Counterclaimant Defendants ask the Court to Dismiss the

Amended Counterclaim because once this Court rules on the Plaintiff’s claim, the Court would

necessarily have solved any dispute brought forward in the Counterclaim. Doc. 25, at 6.

Defendants claim that this is not the case. Their Counterclaim included parties not otherwise

included in the dispute. Doc. 26, at 2. Further, they argue the Court should find that because of

Counterclaimant Defendants’ “failure to complete a ‘Lot Split’ . . . the REPA II was terminated as




                                                   5
                         1:20-cv-01165-JES-JEH # 27           Page 6 of 12




to that property and Defendants have no further obligations to any of the REPA II Sellers

concerning the McHenry Property.” Id. at 2-3.

         Plaintiff’s Amended Complaint alleges one Count, Breach of Contract. Doc. 22, at 5-7.

Within that Count, they argue that REPA II is an enforceable contract, that they performed all

their obligations, and that they have been damaged by Defendants’ actions. Id. They ask for

monetary relief. Within Defendants’ Amended Counterclaim, they allege that REPA II was a

valid contract, that Plaintiff and Counterclaim Defendants breached contract, and that they are

damaged by the uncertainty brought about by the dispute. They ask the Court for relief by

declaring not only that they, the Defendants and Counterclaim Plaintiffs, did not breach the

contract, but also clarification on the remainder of their legal obligations. Doc. 23, at 11-12.

         Courts regularly dismiss duplicative counterclaims. See e.g. Penn Mut. Life Ins. Co. v.

GreatBanc Trust Co., No. 09 C 6129, 2010 WL 2928054, at *5 (N.D. Ill. July 21, 2010);

Strategic Capital Bancorp, Inc. v. St. Paul Mercury Ins. Co., No. 10-2062, 2014 WL 12734758

(C.D. Ill. Aug. 20, 2014); see also No. 10-CV2062, 2014 WL 12736155 (C.D. Ill. Sept. 12,

2014).

         Plaintiff and Counterclaim Defendants argue that Sarkis' Cafe, Inc. v. Sarks in the Park,

LLC applies here because it shows that the Counterclaim serves no useful purpose and thus

should be dismissed. Doc. 25, at 3-4. However, Sarkis is not the support Counterclaim

Defendants hope it to be. The court in Sarkis also remarked, “Defendant's counterclaim . . . may

potentially afford Defendant different or additional relief than a finding of invalidity alone, the

claim is not duplicative of Defendants’ trademark invalidity defense.” Sarkis' Cafe, Inc. v. Sarks

in the Park, LLC, 55 F. Supp. 3d 1034, 1039 (N.D. Ill. 2014) (citation omitted). The case is

similar here. While it is not certain what will occur in discovery, the counterclaim may



                                                  6
                        1:20-cv-01165-JES-JEH # 27             Page 7 of 12




potentially afford different and additional relief as opposed to if the Court ruled on Plaintiff’s

claims alone. The door to additional relief should not be closed at this point in the proceedings

based on the available facts.

II. Motion to Strike Affirmative Defenses

       The Plaintiff here asks the Court to strike the Defendants’ Affirmative Defenses for one

of two reasons: 1. the Defendants failed to plead their affirmative defenses properly under

general pleading standards which require some factual basis for the claim and 2. the Affirmative

Defenses 1, 4 ,7 and 8 specifically fail because they are not affirmative defenses under applicable

law. Doc. 25, at 8.

1. Twombly-Iqbal Pleading Standards for Affirmative Defenses

       All parties have acknowledged that the Seventh Circuit has not addressed if pleading

standards as addressed in Twombly and Iqbal apply to affirmative defenses. See Doc. 25, at 4; see

also Doc. 26, at 6. Many district courts within the Seventh Circuit have come down in favor of

applying the Twombly and Iqbal standards to affirmative defenses. See e.g. ADT Sec. Servs., Inc.

v. Lisle–Woodridge Fire Prot. Dist., 973 F.Supp.2d 842, 848, 2014 WL 437135, at *4 (N.D. Ill.

2014) (dismissing an affirmative defense for failing “to plead sufficient facts with the

‘plausibility’ demanded by the Twombly–Iqbal duo”); Shield Tech. Corp. v. Paradigm

Positioning, LLC, No. 11 C 6183, 2012 WL 4120440 at *8 (N.D. Ill. 2012) (adopting the

“majority view that Twombly and Iqbal apply to affirmative defenses”); Sarkis' Cafe, Inc. v.

Sarks in the Park, LLC, 55 F. Supp. 3d 1034, 1040 (N.D. Ill. 2014) (applying the prior precedent

to also conclude that the Twombly and Iqbal standards apply to affirmative defenses.) Courts in

this District have ruled similarly. See e.g. Makeda-Phillips v. White, No. 12-3312, 2014 WL

7450078 (C.D. Ill. Dec. 30, 2014) (seemingly supporting using the Twombly and Iqbal standards



                                                  7
                        1:20-cv-01165-JES-JEH # 27             Page 8 of 12




though claiming it makes little difference); Viehweg v. Sirius XM Radio, Inc., No. 17-3140, 2018

WL 305318 (C.D. Ill. Jan. 5, 2018) (applying the factual standards from Twombly and Iqbal).

However, courts in this District have also looked for evidence of prejudice in order to strike

affirmative defenses when circumstances indicated that discovery may solve the issues.

        More than five months remain before discovery closes in this case. The case's
        progression through discovery may make the dispute over the Affirmative
        Defenses entirely moot. Moreover, as for this case's progression, the Plaintiff
        does not identify how it is prejudiced by the inclusion of the Defendants'
        Affirmative Defenses at this stage. Without any indication of prejudice to the
        Plaintiff and no certainty that the Plaintiff will succeed despite any state of facts
        which can be proved in support of the Defendant's Affirmative Defenses and are
        inferable from the pleadings, the Plaintiff is not entitled to his requested relief.

Pers. v. Heartland Employment Servs., LLC, No. 1:14-CV-01297, 2014 WL 6980572, at *1 (C.D.

Ill. 2014). Taking these rulings into account, this Court is not ruling on if Twombly and Iqbal

ought to apply in all affirmative defenses. However, the standards taken from the above cases,

namely that a pleading must have some factual basis to raise the complaint from the possible to

the plausible, can still be usefully applied in this case. As long as it does not appear to be a

dilatory tactic, an attempt to get the Court to decide prematurely an issue of law or fact, or is

brought forward in the midst of limited discovery, there is reason to entertain a motion to strike

where the affirmative defenses fail on their face. There has not been much discovery yet in this

case, but some of the affirmative defenses are so thinly pled that entertaining the Motion to

Strike seems consistent with these standards.

       Viehweg v. Sirius XM Radio, Inc. is insightful for this case. In Viehweg, the Court found

that defenses very similar to some of those of this case should be stricken. No. 17-3140, 2018

WL 305318, at *2-3. For example, the Fourth Affirmative Defense in this case reads. “Any

damages incurred by Plaintiffs were caused by Plaintiffs’ own actions or inactions.” Doc. 23, at

5. One provision which the court struck in Viehweg read similarly, “Plaintiff's own actions

                                                   8
                         1:20-cv-01165-JES-JEH # 27               Page 9 of 12




caused or contributed to cause any damages alleged in the Complaint, by reason of which,

recovery is barred.” Viehweg, No. 17-3140, 2018 WL 305318, at *2-*3. The Court in Viehweg

ruled that affirmative defense pleadings such as this “fail to contain any factual allegations in

support of the proposed defense.” Id. at *3. Note the use of the word “any.” While this Court

agrees with other courts in this District that some factual basis is needed, it takes time to clarify

that it does not need to be a very specific one. This is the case under Iqbal; “A complaint need

not allege specific facts.” Iqbal, 556 U.S. at 678. There needs to be some level of factual claim,

but it need not be specific.

        Using this standard and other previously listed cases as a guide, this Court finds that

Defendants’ first, second, fourth, sixth, seventh, and eighth affirmative defenses fail to present

any factual basis to support their claims. They are insufficient on their face to put the Plaintiff on

notice what is at issue, even at this early stage in discovery.

        The First Affirmative Defense merely states the Plaintiff fails to state a claim with no

basis as to why that is the case. It fails to support the claim at all.

        The Second Affirmative Defense offers no factual basis for its claims.

        The Third Affirmative Defense offers enough information that the Plaintiff and

Counterclaim Defendants are on notice to the general nature of the claim because waiver and

estoppel imply in and of themselves a consistent type of activity along the lines already at issue

in the case. That is what estoppel is. ESTOPPEL, Black's Law Dictionary (11th ed. 2019). It is

not specific, but it sufficient in this case to put Plaintiff on notice that their prior activity relative

to this contract is in question in this case.

        The Fourth Affirmative Defense fails to assert any factual basis for its claim.




                                                     9
                        1:20-cv-01165-JES-JEH # 27              Page 10 of 12




        The Fifth Affirmative Defense, while short, is procedural and evident on its face. The

Plaintiff is on clear notice that the timeline of the case is at issue here.

        The Sixth Affirmative Defense offers no factual basis for their claim, merely stating that

the undefined actions of the Defendants were in good faith.

        The Seventh Affirmative Defense offers no facts to support its claim, merely stating that

the contract bars recovery.

        The Eighth Affirmative Defense also offers no facts to put the Plaintiff on notice.

        However, Federal Rule of Civil Procedure 15(a) gives the Court the ability to grant leave

to amend if justice so requires. See Fed. R. Civ. P. 15(a). The Court finds that justice does require

leave to amend in this case. Motions to strike are strongly disfavored. Courts in this District have

found that extended periods of discovery or evidence of actual prejudice towards the impacted

party can go against a motion to strike. Heartland Employment Servs., LLC, No. 1:14-CV-01297,

2014 WL 6980572, at *1. In this case, there is ample time for discovery and little evidence of

prejudice towards the Plaintiff if the Court does not strike the affirmative defenses. While the

Court is granting part of the Motion to Strike, the Defendants should be given time to amend

their affirmative defenses to include a factual basis for the claims. However, as will be discussed

below, some of the affirmative defenses have one more hurdle to cross and fail to do so.

2. Plaintiff’s claim that some Affirmative Defenses are not Affirmative Defenses

        Additional to claiming they fail the pleading standards, Plaintiff alleges that the First,

Fourth, Seventh, and Eighth Affirmative Defenses are not proper “‘affirmative defenses’ under

applicable law.” Doc. 25, at 8. The Seventh Circuit has given guidance on how to define

affirmative defenses. “This Court has identified two approaches to determine whether a defense

not specifically enumerated in Rule 8(c) is an affirmative defense: a defense is an affirmative



                                                   10
                       1:20-cv-01165-JES-JEH # 27             Page 11 of 12




defense if (a) “if the defendant bears the burden of proof” under state law, or (b) “if it [does] not

controvert the plaintiff's proof.” Winforge, Inc. v. Coachmen Indus., Inc., 691 F.3d 856, 872 (7th

Cir. 2012) (citation omitted).

       It appears that none of the Affirmative Defenses in question are listed in Rule 8(c). See

Fed. R. Civ. P. 8(c). Therefore, the Seventh Circuit’s identifications are useful.

       The First Affirmative Defense merely controverts the Plaintiff’s proof; thus, it is not an

affirmative defense. The First Affirmative Defense reads “Plaintiffs’(sic) Amended Complaint

fails to state a claim upon which relief may be granted.” Doc. 25, at 5. This offers nothing new to

the issues at hand. It merely controverts the Plaintiff’s proof.

       The Fourth Affirmative Defense and Seventh Affirmative Defense both meet the standard

put forward by the Seventh Circuit for the purposes of this motion. The Fourth Affirmative

Defense reads, “Any damages incurred by Plaintiffs were caused by Plaintiffs’ own actions or

inactions,” and the Seventh reads, “Plaintiffs’ claims are barred, in whole or in part, by the

contracts between the parties and by the contractual remedies and limitations contained in the

parties’ contracts.” Doc. 23, at 5. Though not artfully pled, the Court believes, reading liberally

in favor of the Defendants, that there are multiple possibilities for the Fourth and Seventh

Affirmative Defenses to meet the standards outlined above. It is possible, though unclear, if the

Defendants are arguing tortuous interference with contract which, under Illinois Law, is for the

Defendant to prove. See Roy v. Coyne, 259 Ill. App. 3d 269, 279, 630 N.E.2d 1024, 1031 (1994).

While not as clear as they could be, it appears those two defenses are asserting new claims that

the Defendants intend to prove.

       Finally, the Eighth Affirmative Defense also controverts the Plaintiff’s proof. The

Plaintiff claims that the Defendants breached the contract. Doc. 22, at 5. The Defendant here



                                                  11
                       1:20-cv-01165-JES-JEH # 27            Page 12 of 12




argues they did not breach the contract. Doc. 23, at 6. Thus, it is not an affirmative defense.

Therefore, the First and Eighth Affirmative Defenses should be stricken.

                                         CONCLUSION

       For the reasons set forth above, the Plaintiff and Counterclaim Defendants’ Motion (Doc.

24) to Dismiss is DENIED and the Plaintiff’s Motion (Doc. 24) to Strike Affirmative Defense is

GRANTED IN PART. The First and Eighth Affirmative Defenses are stricken with no leave to

amend. The Court grants Counterclaim Plaintiffs leave to amend the Second, Fourth, Sixth, and

Seventh Affirmative Defenses to include any factual basis to support the claim. The Third and

Fifth are sufficient and need no revision. The Counterclaim Plaintiffs have 21 days to amend the

defenses.



Signed on this 2nd day of November, 2020.

                                              s/ James E. Shadid
                                              James E. Shadid
                                              United States District Judge




                                                 12
